Name: Council Regulation (EC) No 1582/96 of 30 July 1996 amending Regulation (EEC) No 3089/78 laying down general rules in respect of aid for the consumption of olive oil
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  cooperation policy;  international trade;  trade;  processed agricultural produce
 Date Published: nan

 16 . 8 . 96 EN Official Journal of the European Communities No L 206/13 COUNCIL REGULATION (EC ) No 1582/96 of 30 July 1996 amending Regulation (EEC ) No 3089/78 laying down general rules in respect of aid for the consumption of olive oil THE COUNCIL OF THE EUROPEAN UNION , Having regard to the Treaty establishing the European Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), and in particular Article 11 ( 7 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas , since it was last amended by Regulation ( EC ) No 1581 /96 , Article 11 of Regulation No 136/66/EEC no longer provides that olive oil must be of Community origin in order to be eligible for consumption aid ; whereas , therefore , it is no longer necessary to provide for checks on the Community origin of the product or to retain the system of securities in respect of the placing in free circulation of olive oil imported from third countries ; whereas , however , the placing in free circulation of olive oil originating in Tunisia and imported within a quota under special arrangements must continue to be subject to the lodging of a security , since the reduced duty applicable to such oil is determined with no account being taken of the security lodged previously in respect of all the quantities of olive oil placed in free circulation, 1 . In the introductory lines of Article 4 ( 1 ) the words 'produced in the Community ' shall be deleted . 2 . In Article 7 ( a ) and ( b ) the words 'of Community origin ' shall be deleted . 3 . Article 9 shall be replaced by the following : 'Article 9 The placing in free circulation in the Community of olive oil falling within CN code 1509 10 originating in Tunisia and imported under special arrangements within a quantity ceiling shall be subject to the lodging of a security . The amount of this security shall be equal to the part of the consumption aid which would be paid to the packaging plants for the same quantity of olive oil and which obtains when the customs formalities for placing the oil in free circulation are completed . However , in the event of a decision entailing a substantial alteration in the consumption aid , the Commission may adjust, as from the data of that decision, the amount of the security to take account of the alteration in question . The security shall be released as soon as the party concerned provides proof that the olive oil in question has been made ineligible for consumption aid and for the production refund referred to in Article 20a of Regulation No 136/66/EEC.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1996 . HAS ADOPTED THIS REGULATION: Article 1 Regulation ( EEC ) No 3089/78 ( 3 ) is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY (') OJ No 172 , 30 . 9 . 1966 , p. 3025/66 . Regulation as last amended by Regulation ( EC ) No 1581 /96 ( see page 1 1 of this Official Journal ). (-) OJ No C 125 , 27 . 4 . 1996 , p. 14 . (') OJ No L 369 , 29 . 12 . 1978 , p. 12 . Regulation as last amended by Regulation ( EEC ) No 3461/87 (OJ No L 329 , 20 . 1 1 . 1987, p. 1 ).